USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 1 of 8


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DAVID SMITH,

              Plaintiff,

                      v.                    CAUSE NO. 3:18-CV-639-RLM-MGG

 MARK SEVIER, et al.,

              Defendants.

                                OPINION AND ORDER

      David Smith, a prisoner without a lawyer, filed a complaint (ECF 9) against

eleven defendants. The court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

      Mr. Smith, now housed at the Westville Correctional Facility, alleges that,

beginning on August 8, 2018, when he arrived at the facility, and continuing

through the present time, he hasn’t received constitutionally adequate medical

care for his mental health impairments. He represents that his electronic medical

records document that he suffers from “significant functional impairments,”

caused by his depression, including suicidal ideation, self-mutilation, and self-
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 2 of 8


inflicted injuries. Mr. Smith asserts that he consistently reported his suicidal

ideation, including his suicide plans, intentions, and attempts to the defendants.

He claims that his episodes of decompensation caused him to engage in twenty-

five acts of self-inflicted injuries during a thirteen-month period. Mr. Smith’s

suicide attempts included cutting himself and swallowing pens and pencils,

resulting in open wounds requiring stitches and surgery to remove foreign

objects from his body. He claims that his mental health impairments have

prevented him from being able to adjust to his placement in the prison’s

restrictive housing unit and he needs psychotropic medication to combat his

symptoms.

      Mr. Smith alleges that Dr. Gary Durak, a psychologist, Dr. Monica Wala,

a psychologist, Dr. Barbara Eichman, a psychiatrist, Michelle Boren, a mental

health professional, and Richard Usdowski, a mental health professional,

violated his Eighth Amendment right against cruel and unusual punishment

because they were deliberately indifferent to his serious need for mental health

treatment. He claims he repeatedly told these defendants that he suffered from

suicidal ideation and had tried to kill himself, but they didn’t develop an

individualized mental health treatment plan for him or prescribe psychotropic

medications to alleviate his symptoms. Mr. Smith says that these five defendants

were aware of his functional limitations as well as his loss of adaptive functioning

while he was housed in the restrictive housing unit. Thus, they were aware that

he might harm himself because his placement in the restrictive housing unit

exacerbated his mental illness and caused his suicidal ideation to escalate.



                                         2
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 3 of 8


      Mr. Smith further asserts that Drs. Durak, Wala, and Eichman, Ms. Boren,

and Mr. Usdowski never accurately diagnosed his depression and purposely

misdiagnosed his condition so that they could prolong his confinement in the

restrictive housing unit. In particular, he says Dr. Eichman decided that he

didn’t need psychotropic medication and Ms. Boren and Mr. Usdowski refused

to monitor his condition and refer him for evaluations. Mr. Smith also says that

Drs. Durak, Wala, and Eichman, Ms. Boren, and Mr. Usdowski falsified his

medical records to show his mental illness wasn’t serious and he was receiving

mental health treatment when he had not received any of the treatment noted in

his records. He further claims that these five defendants failed to investigate

whether the thirty disciplinary conduct reports he received stemmed from his

mental illness.

      Under the Eighth Amendment, inmates are entitled to adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his

medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

A medical need is “serious” if it is one that a physician has diagnosed as

mandating treatment, or one that is so obvious that even a lay person would

easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant “acted

in an intentional or criminally reckless manner, i.e., the defendant must have

known that the plaintiff was at serious risk of being harmed and decided not to



                                         3
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 4 of 8


do anything to prevent that harm from occurring even though he could have

easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

      For a medical professional to be held liable for deliberate indifference to an

inmate’s medical needs, he or she must make a decision that represents “such

a substantial departure from accepted professional judgment, practice, or

standards, as to demonstrate that the person responsible actually did not base

the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir.

2008). Giving Mr. Smith the inferences to which he is entitled at this stage, he

states a plausible Eighth Amendment claim of deliberate indifference to his

serious need for medical treatment for his mental illness against Drs. Durak,

Wala, and Eichman, Ms. Boren, and Mr. Usdowski.

      To the extent Mr. Smith claims that Warden Mark Sevier and Warden John

Galipeau also failed to investigate whether the thirty disciplinary conduct reports

he received stemmed from his mental illness, he hasn’t alleged that they were

personally involved in his medical care. A suit against an individual under 42

U.S.C. § 1983 requires “personal involvement in the alleged constitutional

deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594

(7th Cir. 2003). There is no general respondeat superior liability under § 1983,

meaning defendants can’t be held liable simply because they oversee operations

at the prison or supervise prison officers. See Burks v. Raemisch, 555 F.3d 592,

594 (7th Cir. 2009). Mr. Smith can’t proceed against Wardens Sevier and

Galipeau on this claim.




                                         4
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 5 of 8


      Mr. Smith claims that Wardens Sevier and Galipeau, Drs. Durak, Wala,

and Eichman, Ms. Boren, Mr. Usdowski, Correctional Captains Smiley and

Lewis, and Correctional Officer John Salyer forced him to sleep on the prison’s

concrete floor and iron bed frames to intimidate and deter him from reporting

his suicidal ideations. It can be inferred that he says these conditions persisted

for months, which exacerbated his mental illness and caused him unnecessary

suffering.

      In an Eighth Amendment conditions of confinement claim, the court

conducts both an objective and a subjective inquiry. Farmer v. Brennan, 511

U.S. 825, 834 (1994). The objective prong asks whether the alleged deprivation

is “sufficiently serious” so that “a prison official’s act results in the denial of the

minimal civilized measure of life’s necessities.” Id. Inmates are entitled to be

provided with adequate food, clothing, shelter, bedding, hygiene materials, and

sanitation. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v.

Litscher, 468 F.3d 488, 493 (7th Cir. 2006). However, “the Constitution does not

mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981),

and inmates can’t expect the “amenities, conveniences, and services of a good

hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988); see also Rice ex

rel. Rice v. Corr. Med. Servs., 675 F.3d 650 (7th Cir. 2012) (“Prison conditions

may be harsh and uncomfortable without violating the Eighth Amendment’s

prohibition against cruel and unusual punishment.”). Giving Mr. Smith the

favorable inferences to which he is entitled at this stage, he states a plausible

Eighth Amendment conditions of confinement claim against Wardens Sevier and



                                          5
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 6 of 8


Galipeau, Drs. Durak, Wala, and Eichman, Ms. Boren, Mr. Usdowski,

Correctional Captains Smiley and Lewis, and Correctional Officer John Salyer

for failing to provide him with adequate bedding.

      Mr. Smith also has sued Wexford of Indiana, a corporate entity that

provides medical care to inmates. To pursue a claim under Section 1983 against

a corporate entity, a plaintiff must show that his injury was the result of that

corporate entity’s official policy, practice, or custom. Rice ex rel. Rice v. Corr.

Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Mr. Smith asserts that Wexford

encourages its medical staff to delay and deny necessary medical care to

inmates, and consistent with that policy, he was denied crucial treatment for his

mental illness. Giving Mr. Smith the favorable inferences to which he is entitled

at this stage, he has stated a claim upon which relief can be granted against

Wexford.

      For these reasons, the court:

      (1) GRANTS David Smith leave to proceed against Dr. Gary Durak, Dr.

Monica Wala, Dr. Barbara Eichman, Michelle Boren, and Richard Usdowski in

their individual capacities for compensatory and punitive damages, for being

deliberately indifferent to his serious need for medical treatment for his mental

illness, in violation of the Eighth Amendment;

      (2) GRANTS Mr. Smith leave to proceed against Warden Mark Sevier,

Warden John Galipeau, Dr. Gary Durak, Dr. Monica Wala, Dr. Barbara

Eichman, Michelle Boren, Richard Usdowski, Correctional Captain Smiley,

Correctional Captain Lewis, and Correctional Officer John Salyer in their



                                        6
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 7 of 8


individual capacities for compensatory and punitive damages, for failing to

provide him with adequate bedding, in violation of the Eighth Amendment;

      (3) GRANTS Mr. Smith leave to proceed against Wexford of Indiana for

compensatory and punitive damages for following a custom or policy of delaying

and denying necessary medical care, resulting in him receiving inadequate care

for his mental illness, in violation of the Eighth Amendment;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk to request Waiver of Service from (and if necessary,

the United States Marshals Service to serve process on) Dr. Gary Durak, Dr.

Monica Wala, Dr. Barbara Eichman, Michelle Boren, and Richard Usdowski at

Wexford of Indiana with a copy of this order and the complaint (ECF 9), pursuant

to 28 U.S.C. § 1915(d)

      (6) DIRECTS the clerk to request Waiver of Service from (and if necessary,

the United States Marshals Service to serve process on) Warden Mark Sevier,

Warden John Galipeau, Correctional Captain Smiley, Correctional Captain

Lewis, and Correctional Officer John Salyer at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 9), pursuant to 28

U.S.C. § 1915(d);

      (7) DIRECTS the clerk to request Waiver of Service from (and if necessary,

the United States Marshals Service to serve process on) Wexford of Indiana at

9245 N. Meridian Street, Indianapolis, IN 46260 with a copy of this order and

the complaint (ECF 9), pursuant to 28 U.S.C. § 1915(d);




                                        7
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 19 filed 08/06/20 page 8 of 8


      (8) ORDERS the Indiana Department of Correction and Wexford of Indiana

to provide the United States Marshals Service with the full name, date of birth,

social security number, last employment date, work location, and last known

home address of any defendant that does not waive service, if it has such

information; and

      (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Warden Mark

Sevier, Warden John Galipeau, Dr. Gary Durak, Dr. Monica Wala, Dr. Barbara

Eichman, Michelle Boren, Richard Usdowski, Correctional Captain Smiley,

Correctional Captain Lewis, Correctional Officer John Salyer, and Wexford of

Indiana respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave

to proceed in this screening order.

      SO ORDERED on August 6, 2020

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         8
